MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Jul 31 2017, 8:25 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                      Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General

                                                         Elizabeth M. Littlejohn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony H. Taylor,                                       July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A04-1703-CR-540
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Gretchen S. Lund,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause Nos.
                                                         20D04-1305-FD-486
                                                         20D04-1402-FD-200
                                                         20D04-1605-F6-519



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017          Page 1 of 6
                                             Case Summary
[1]   Anthony H. Taylor appeals the trial court’s revocation of his probation. He

      contends that the trial court abused its discretion. Finding no abuse of

      discretion, we affirm.


                                  Facts and Procedural History
[2]   On October 13, 2013, Taylor pled guilty to class D felony theft and to being a

      habitual offender in cause number 20D04-1305-FD-486 (“Cause 486”). The

      trial court imposed a suspended sentence of two years in a community

      corrections work release program with a two-year suspended habitual offender

      sentence enhancement. On March 5, 2013, Taylor began serving his

      community corrections sentence in Cause 486 after completing a sentence in a

      prior case. He was projected to finish his commitment in Cause 486 on March

      4, 2016, and would then begin two years of probation.


[3]   On August 13, 2015, Taylor pled guilty to class D felony failure to return to

      lawful detention in cause number 20D04-1402-FD-200 (“Cause 200”). The trial

      court sentenced him to 1095 days, with 365 days suspended to probation.

      Taylor was to serve the executed portion of his sentence, 730 days, in

      community corrections (home detention) before serving the suspended portion

      of his sentence. On December 11, 2015, Michiana Community Corrections

      filed a notice of violation of their home detention program based on Taylor

      absconding from electronic monitoring. On January 8, 2016, a notice of

      probation violation was also filed in Cause 200 on the same basis.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017   Page 2 of 6
[4]   On May 4, 2016, Taylor stole $1489 worth of merchandise from a Kohl’s store

      in Elkhart County. He was subsequently charged with level 6 felony theft and

      with being a habitual offender in cause number 20D04-1605-F6-519 (“Cause

      519”). Based upon Taylor’s commission of this new crime, Michiana

      Community Corrections filed another notice of violation of their home

      detention program in Cause 486, and a supplemental notice of probation

      violation was also filed in Cause 200.


[5]   Following a bench trial on December 12, 2016, Taylor was found guilty as

      charged in Cause 519. On February 2, 2017, the trial court held a consolidated

      sentencing hearing during which, in addition to the conviction in Cause 519,

      the court considered the community corrections and probation violations in

      Cause 486 and Cause 200. Taylor admitted that he violated the terms and

      conditions of community corrections in both Cause 486 and Cause 200, but he

      denied that his commission of a new crime violated his probation in Cause 200

      because he was not yet serving the probationary phase of his sentence when he

      committed the theft.


[6]   At the conclusion of the hearing, the trial court revoked Taylor’s community

      corrections placement in Cause 486, as well as both his community corrections

      placement and his probation in Cause 200. The court found Taylor’s extensive

      criminal history consisting of thirty-six convictions, and his repeated violations

      of probation and community corrections as aggravating factors. The trial court

      found as mitigating that Taylor participated in several beneficial programs

      during his incarceration and that he accepted responsibility for most of his

      Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017   Page 3 of 6
      behavior. The trial court sentenced Taylor to two years’ imprisonment

      enhanced by four years in Cause 519. The court ordered Taylor to serve two

      years in Cause 486, consecutive to the sentence imposed in Cause 519, and with

      a two-year enhancement to run concurrent with the enhancement in Cause 519.

      Regarding Cause 200, the trial court ordered Taylor to serve a three-year

      sentence consecutive to the sentence imposed in Cause 486.


[7]   Taylor filed his notice of appeal on May 3, 2017. We subsequently granted his

      motion to consolidate all three lower court causes in one appeal, and this

      consolidated appeal ensued.


                                     Discussion and Decision
[8]   Although this is a consolidated appeal of three cases, Taylor appeals only the

      trial court’s revocation of his probation in Cause 200. “Probation is a matter of

      grace left to trial court discretion, not a right to which a criminal defendant is

      entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). It is within the trial

      court’s discretion to determine the conditions of probation and to revoke

      probation if those conditions are violated. Heaton v. State, 984 N.E.2d 614, 616

      (Ind. 2013). We review a trial court’s decision to revoke probation for an abuse

      of discretion. Ripps v. State, 968 N.E.2d 323, 326 (Ind. Ct. App. 2012). An

      abuse of discretion occurs when the court’s decision is clearly against the logic

      and effect of the facts and circumstances before the court. Id. We neither

      reweigh evidence nor reassess witness credibility, and we consider only the

      evidence favorable to the trial court’s judgment. Id.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017   Page 4 of 6
[9]    Taylor’s sole assertion is that the trial court abused its discretion in revoking his

       probation in Cause 200 because he was not yet serving the probationary phase

       of his sentence but rather was still serving the executed portion of his sentence

       in community corrections at the time of his violation. Indiana Code Section 35-

       38-2-3(a) provides in relevant part that the trial court may revoke a person’s

       probation if the person “has violated a condition of probation during the

       probationary period.” It is well established that, regardless of when a defendant

       enters or begins serving the official probationary phase of his sentence, a

       defendant’s “probationary period” begins immediately after sentencing. Baker

       v. State, 894 N.E.2d 594, 597-98 (Ind. Ct. App. 2008) (citing Rosa v. State, 832

       N.E.2d 1119, 1121 (Ind. Ct. App. 2005); Crump v. State, 740 N.E.2d 564, 568

       (Ind. Ct. App. 2000), trans. denied (2001); Ashley v. State, 717 N.E.2d 927, 928

       (Ind. Ct. App. 1999); Gardner v. State, 678 N.E.2d 398, 401 (Ind. Ct. App.

       1997); Childers v. State, 656 N.E.2d 514, 518 (Ind. Ct App. 1995), trans. denied

       (1996); Johnson v. State, 606 N.E.2d 881, 882 (Ind. Ct. App. 1993); Ashba v.

       State, 570 N.E.2d 937, 939 (Ind. Ct. App. 1991), aff’d 580 N.E.2d 244 (Ind.

       1991), cert. denied, 503 U.S.1007 (1992)).


[10]   Here, Taylor’s probationary period in Cause 200 began when he was sentenced

       on August 13, 2015. That same day, he was informed in open court of the

       terms and conditions of his probation, and the trial court instructed the sheriff’s

       deputy to provide him with a copy of the probation terms before he left the

       courtroom. Tr. Vol. 2 at 87-88. Term number three of Taylor’s probation

       specified that he was not to violate “any law.” Id. On May 6, 2016, while he

       Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017   Page 5 of 6
       was serving the executed portion of his sentence in community corrections,

       Taylor was charged with committing level 6 felony theft, and he was later

       convicted of that crime following a bench trial. This was a violation of the

       terms and conditions of his probation, and the trial court was well within its

       discretion in revoking Taylor’s probation in Cause 200 on that basis. Contrary

       to Taylor’s assertion, it is of no moment that he had not yet entered the

       probationary phase of that sentence at the time he committed a new crime. The

       trial court’s revocation of Taylor’s probation is affirmed.


[11]   Affirmed.


       Baker, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1703-CR-540 | July 31, 2017   Page 6 of 6